Citation Nr: 0602425	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-24 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an assignment of an initial compensable 
evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2003 
and May 2004 by the Department of Veterans Affairs (VA) 
regional office (RO) in Lincoln, Nebraska.  The RO denied 
service connection for bilateral hearing loss by its July 
2003 decision and continued to deny service connection for 
right ear hearing loss, but granted service connection for 
left ear hearing loss and assigned a noncompensable 
evaluation in its May 2004 decision.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for an increased evaluation for left ear 
hearing loss and service connection for right ear hearing 
loss; all reasonable development necessary for the 
disposition of the appeal of this claim has been completed.

2.  A right ear hearing loss disability was not shown in 
service or within one year after separation from service; the 
most probative evidence does not establish a link between 
right ear hearing loss disability and service.

3.  The veteran's right ear hearing loss is not service-
connected and is represented by the Roman numeric designation 
I; the veteran's service-connected left ear hearing loss is 
manifested by hearing at Roman numeric designation VI or 
better.


CONCLUSIONS OF LAW

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish the claims decided herein; all reasonable 
development necessary for the disposition of the issues has 
been completed.

2.  Service connection for right ear hearing loss is not 
warranted.   38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

3.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 1160, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 3.383, 4.1-4.3, 4.7, 4.85, Diagnostic 
Code 6100 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in May 2003, two months 
before the initial rating decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  Also see VAOPGCPREC 7-
2004.  The RO sent additional VCAA notices in October 2004 
and May 2005.  Collectively, these VCAA notices comply with 
all requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), in that they: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  In this case, the May 2005 
notice provided the appellant with all four elements.   

VCAA only requires that the duty to notify is satisfied, and 
that the claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
case of the veteran's claims, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a legal opinion, VA General Counsel held 
that section 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary 
to substantiate the claim.  See VAOPGCPREC 1-2004.

The Board concludes that the discussions in the rating 
decisions in July 2003 and May 2004, Statement of the Case 
(SOC) dated in May and August 2004, and the Supplemental 
Statement of the Case (SSOC) in January and February 2005, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims.  The Board 
observes that the May 2004 SOC informed the veteran of the 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate the claims addressed in 
this decision and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so, including 
efforts to retrieve service medical records or search for 
alternate sources of information.  VA afforded the veteran VA 
medical examinations or opinions in May 2003, July 2003, May 
2004, November 2004, and December 2004, which addressed the 
status of the veteran's left ear hearing loss disability and 
the nature and etiology of bilateral or right ear hearing 
loss.  The evaluations are adequate for rating purposes; 
there is sufficient medical evidence of record to make 
decisions on these claims on appeal.  There is no duty to 
provide another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claims.  Thus, no additional assistance or notification to 
the appellant is required based on the facts of the instant 
case, there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, 4 Vet. App. 384 (1993).
Law and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2005).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for organic diseases of 
the nervous system, including sensorineural hearing loss, if 
it is manifested to a degree of 10 percent within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(the Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.   
Hensley at 159.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.         
    
The veteran's left ear hearing loss is currently evaluated as 
noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Evaluations for loss of hearing acuity are based upon the 
results of modern and scientific testing at approved 
facilities.  This testing is performed under controlled 
conditions to measure the degree of organic hearing 
impairment and the results of that testing are then compared 
to the schedular criteria which are designed to reflect, as 
nearly as possible, the average functional impairment due to 
the hearing loss in everyday situations.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  If impaired hearing is service connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the nonservice-connected ear will 
be assigned a Roman Numeric designation for hearing 
impairment of I.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 
6110.  

In addition to the general criteria, based upon research VA 
has identified two circumstances where alternative tables 
could be employed.  One is where the pure tone thresholds in 
any four of the five frequencies of 500, 1000, 2000, 3000 and 
4000 Hz are 55 decibels (dB) or greater.  In such an 
instance, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2005).  The second circumstance is where pure tone 
thresholds are 30 dB or less at frequencies of 1000 Hz and 
below, and are 70 dB or more at 2000 Hz.  In this instance 
also the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b) (effective June 10, 1999).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
equipoise or in support of the claim, it is allowed.  Id.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2005).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in hearing testimony 
and argument, the VA Form 646, a lay statement, VA records 
for treatment from 2003 to 2004, and VA examination reports.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claims.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service Connection for Right Ear Hearing Loss

The competent evidence in this matter does not establish 
service connection for right ear hearing loss.  The Court has 
held that in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The evidence in this case demonstrates that the veteran has a 
current right ear hearing loss disability and there is 
credible evidence he incurred excessive noise exposure during 
service; however, competent evidence indicates that there is 
no nexus between the events in service and the veteran's 
current right ear hearing loss.  Medical opinions regarding 
the etiology of right ear hearing loss were provided in May 
2003, July 2003, May 2004, and December 2004.  The July 2003, 
May 2004 and December 2004 opinions found it less likely than 
not that right ear hearing loss is connected to service.  The 
opinions point to the normal evaluation of the right ear at 
the time of the veteran's separation from service to support 
their opinion.

The Board observes that the May 2003 opinion concluded it is 
as likely as not that the veteran's hearing loss and tinnitus 
occurred in service.  Evidently, the opinion applies to the 
right ear hearing loss, as well as the left ear because the 
diagnosis included a slight reduction in word recognition.  
The veteran had 92 percent in the right ear, which meets the 
criterion for hearing loss disability.  38 C.F.R. § 3.385. 
The examiner does not address the normal findings for the 
right ear upon the veteran's separation from service or the 
lapse of more than 25 years without medical evidence of a 
right ear hearing loss.  Consequently, the Board finds the 
July 2003, May 2004 and December 2004 opinions are more 
probative as to a nexus to service.  The Board also 
considered the lay statement from N.F.N., the veteran's 
former supervisor shortly after he left the service and for 
13 years thereafter.  Mr. N. stated he observed the veteran 
experiencing difficulty hearing high frequency noise emitted 
from audio equipment.  A lay statement, such as Mr. N's, may 
be made that relays the visible symptoms of a disease or 
disability or the facts of observed situations or 
circumstances.  See Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  Subsequently, a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence.  See Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
Mr. N's statement competently recalls his personal 
observations.  However, his lay observations do not negate 
the veteran's separation examination in June 1975, which 
failed to show any hearing loss disability in his right ear, 
as pure tone thresholds ranged between 10 and 20 dB between 
500 Hz and 4000 Hz.  38 C.F.R. § 3.385; see also Hensley, 5 
Vet. App. at 157 (1993).  

In summary, the competent evidence in this matter does not 
show the veteran incurred right ear hearing loss in service 
or within one year of his separation from service; it fails 
to establish a link between the veteran's current right ear 
hearing loss disability and service.  The benefit of the 
doubt doctrine is not for application with regard to the 
claim for service connection for right ear hearing loss 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Consequently, service connection for right ear hearing loss 
is not warranted.

Compensable Evaluation for Left Ear Hearing Loss

A review of the record indicates that a rating increase is 
not warranted for left ear hearing loss.  In reviewing the 
objective evidence in this case, the Board notes that 
consideration of the alternative table (Table VIa) is not 
indicated because pure tone thresholds at 1000, 2000, 3000, 
and 4000 Hz are above 55 dB in only three of the five 
frequencies.  Use of the alternative table requires pure tone 
thresholds greater than 55 dB at four of five frequencies.  
38 C.F.R. § 4.86.  The veteran's highest pure tone threshold 
average occurred in November 2004 and was 59 dB.  His speech 
recognition score at that time is also the lowest recorded; 
it was 60 percent.  According to Table VI, these results 
indicate a Roman numeric designation of VI for the left ear.  
The Roman numeric designation for the right ear is I because 
right ear hearing loss has not been service connected.  As 
these designations are applied to Table VII, a noncompensable 
rating is warranted.  

There was a change to 38 U.S.C.A. § 1160 shortly before the 
veteran filed his claim for service connection for bilateral 
hearing loss.  38 U.S.C.A. § 1160 was amended by the Veterans 
Benefits Act of 2002, Pub. L. 107-330, Title I, Section 103, 
116 Stat. 2821, effective December 6, 2002. In particular, 
the phrase "total deafness" in the prior version of 38 
C.F.R. § 3.383 concerning the nonservice-connected ear was 
changed to "deafness."  Now, if the service-connected ear 
is 10 percent or more disabling, the deafness of the 
nonservice-connected ear (whether total or partial) is 
considered in assigning the proper rating.  Congressional 
documents concerning enactment of Pub. L. 107-330 indicate 
that the intention was to overrule prior caselaw (Boyer v. 
West, 11 Vet. App. 477, 479-80 (1998), aff'd Boyer v. West, 
210 F.3d 1351 (2000)) and allow VA to consider the hearing 
impairment of the nonservice-connected ear when assigning a 
rating.  See Senate Report 107-234 (August 1, 2002).  This 
enables VA to pay compensation for such claims as if the 
combined hearing loss in both ears is service connected, if 
certain conditions are met.

38 C.F.R. § 3.383 was recently amended to incorporate the 
changes to 38 U.S.C.A. § 1160, and the amendment was 
retroactively effective to December 6, 2002.  See 69 Fed. 
Reg. 48,148 (August 9, 2004).  Since the statute and 
regulation are retroactively effective to a date prior to the 
veteran's claim (which was filed May 14, 2003), this is the 
law that must be used in considering his claim.

As noted in the supplementary information accompanying the 
regulatory amendment, "deafness" is not currently defined 
in VA regulations except in reference to the severest degrees 
of hearing loss.  See 69 Fed. Reg. 48,148 (August 9, 2004).  
Dorland's Medical Dictionary, 28th edition, defines 
"deafness" as "lack of the sense of hearing, or profound 
hearing loss."  Moderate loss of hearing is often called 
hearing loss.  Id.  VA noted that while Congress intended to 
eliminate the requirement of total deafness in both ears 
before applying the paired organ exception, a veteran must 
have a specified degree of hearing loss independently ratable 
in the service-connected ear, i.e., 10 percent or more, 
before nonservice-connected hearing disability in the other 
ear can be considered for compensation.  

In order to meet the criteria for a 10 percent evaluation 
independently, the service-connected ear must have a Roman 
numeric designation of at least X.  In the instant case, the 
service-connected left ear has a Roman numeric designation of 
VI or better.  As such, consideration of the veteran's non-
service connected right ear hearing loss is not warranted.

Results from all other examinations of left ear hearing loss 
show pure tone averages and speech discrimination results 
that demonstrate a less severe hearing loss disability, i.e., 
the Roman numeric designation is less than VI.  In this 
regard, the Board considered the evidence in light of the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and evaluated whether the veteran is entitled to a 
compensable rating for any period of time based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A 
review of the evidence indicates that the veteran does not 
meet the criteria for a compensable evaluation for left ear 
hearing loss for any stage during the period of time in 
question.  Consequently, the Board finds the preponderance of 
evidence in this matter is against a compensable evaluation 
for service-connected left ear hearing loss.  Accordingly, 
application of reasonable doubt is not warranted.  See 
generally Gilbert, 1 Vet. App. 49; Ortiz, 274 F. 3d 1361 
(Fed. Cir. 2001).  

Extraschedular Consideration

The Board finds that the veteran is not entitled to 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  No evidence has been received that establishes 
such factors as frequent periods of hospitalization or marked 
interference with employment due to his service-connected 
left ear hearing loss, that render impractical the 
application of the regular rating criteria.  A review of 
medical records has disclosed no recent hospital admissions 
to treat the disability.  No employment records or other 
pertinent evidence demonstrate that left ear hearing loss 
markedly interfered with the veteran's employment.  In the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  As 
there is no objective evidence showing that the veteran's 
service-connected left ear hearing loss has a substantial 
impact upon his occupational abilities that is not otherwise 
accounted for by application of the rating schedule, a 
referral for consideration of an extraschedular evaluation, 
under the guidelines of 38 C.F.R. § 3.321(b)(1), is not 
warranted.


ORDER

Service connection for right ear hearing loss is denied.

Assignment of an initial compensable evaluation for left ear 
hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


